IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00218-CR

RAFAEL SUAREZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 82nd District Court
                              Falls County, Texas
                             Trial Court No. 9279


                                     ORDER


      Rafael Suarez’s motion for rehearing filed on December 8, 2015 is denied.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 17, 2015